Citation Nr: 0014197	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-42 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee pain, history of recurrent dislocation, left 
patella, for the period prior to January 1, 2000.

3.  Entitlement to a compensable evaluation for left knee 
pain, history of recurrent dislocation, left patella, from 
January 1, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL


Appellant
ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January to March 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In June 1995, the RO denied service connection 
for a right knee disorder, and denied a compensable 
evaluation for the veteran's service-connected left knee 
disability.  The veteran appealed that decision, to the BVA 
and in August 1996, the RO increased the evaluation for the 
left knee disability to 10 percent, effective from March 16, 
1995 (date of receipt of reopened increased rating claim).  
The case has been referred to the Board for appellate review. 

An unappealed RO decision in April 1998 denied the veteran's 
claim for entitlement to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 based on convalescence due to 
treatment for his service-connected left knee disability.  
After the veteran failed to report for two scheduled VA 
compensation examinations, the RO proposed to reduce and 
then, in an October 1999 rating action, reduced the 
evaluation for the veteran's left knee disability from 10 
percent to noncompensable, effective January 1, 2000.  
38 C.F.R. § 3.655 (1999).

The notice of the VA examination was sent to the correct 
address, or at least to the address of record.  After the 
veteran had failed to attend an earlier VA examination, the 
RO contacted her roommate at the address of record, who 
confirmed that the veteran lived there, and that address was 
also confirmed by the veteran's service representative.   The 
most recent VA examination notice was then sent to that 
address.  The notice of the proposed reduction was sent to a 
former address, but all  subsequent notices from VA 
pertaining to the reduction went to the address of record, 
and none of the notices, including the proposed reduction and 
examination notices, were returned as undeliverable.  
 

FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's right knee disorder and any injury or disease 
suffered during her military service. 

2.  For the period prior to January 1, 2000, the veteran's 
left knee disability was manifested by moderate overall 
impairment.  

3.  The veteran failed to report for VA compensation 
examinations in June and November 1999 scheduled in 
conjunction with her continuing entitlement to a compensable 
rating for left knee pain, history of recurrent dislocation, 
left patella; the RO subsequently proposed a reduction and 
then, in an October 1999 decision, reduced the rating for the 
veteran's left knee disability from 10 percent to 
noncompensable.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  For the period prior to January 1, 2000, the schedular 
criteria for a 20 percent rating, but no more, for left knee 
pain, history of recurrent dislocation, left patella, have 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.56, 4.71a, Diagnostic Code 5257 (1999).

3.  For the period from January 1, 2000, a compensable 
evaluation for left knee pain, history of recurrent 
dislocation, left patella, is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§3.105 (e), 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Knee

The veteran contends that she currently suffers from a right 
knee disorder that was incurred in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).
In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted no complaints of, or treatment 
for, a right knee disorder.  The veteran does not appear to 
have been administered a separation examination.  

An August 1981 VA examination report noted no complaints 
concerning the right knee, and X-rays of the right knee were 
normal.  No right knee disorder was diagnosed.  

The veteran received a VA examination in April 1995.  She 
complained of bilateral symptoms, consisting of pain and 
stiffness in the knees, and gave a history of bilateral knee 
pain since the Army.  The examiner indicated that most 
symptoms were absent, bilaterally, but that there was 
tenderness to palpation on the medial joint space, greater in 
the left knee, and that compression of the patellas caused 
pain, again greater on the left.  X-rays of the knees were 
normal.  The examiner diagnosed probable patellofemoral 
syndrome with progression.  

Private treatment records from the Browerville Clinic, in 
Browerville, Minnesota, noted that the veteran sought 
treatment in March 1995 for complaints of bilateral pain in 
the knees.  X-rays of the knees were reported as negative.  
The treating physician stated, however, that "those results 
possible [sic] degeneration of medial meniscus on both knees.  
The right knee seems worse," and "suspect that she has some 
cartilage [sic] degeneration on the right knee."  In July 
1996, the physician stated that "I suspect that this patient 
has minimal ligamentous strain of both knees with no 
significant osteoarthritis at this point."  X-rays revealed 
mild narrowing of the medial joint spaces symmetrically and 
bilaterally.
At her personal hearing in June 1996, the veteran testified 
that she had injured both her knees at the same time in 
service, but that the left knee injury had been more severe, 
and for that reason, the injury to the right knee had been 
erroneously omitted from her service medical records.  She 
indicated that the left knee "dislocated completely and the 
other one popped but it didn't, at that time, pop out of 
joint completely."  She stated that she has experienced 
bilateral knee pain ever since the injury in service.  

A July 1996 VA examination report noted that the veteran 
again reported a history of bilateral knee pain since 
service.  Her complaints during the examination consisted of 
pain in the knees, occasional locking, giving away, and 
swelling.  The examiner's assessment was bilateral knee pain, 
but she stated that "at the moment the diagnosis of the 
patient's knee pain is unclear," and indicated that this was 
in part due to the fact that she did not have the veteran's 
medical history available to her.  The examiner continued, 
"recurrent dislocation or subluxation seems to be the most 
likely diagnosis with severe chondromalacia patella being 
part of the differential."  X-rays of the knees were 
reported to be normal.  

In June 1997, the veteran underwent a right knee arthroscopic 
lateral release.  She failed to attend scheduled VA 
examinations in July 1997, July 1998, and November 1998.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not met all the 
requirements of a well grounded claim.  While the veteran has 
been diagnosed with a right knee disorder, there is no 
medical evidence of a right knee disorder in service.  The 
Board does not question the veteran's history of a right knee 
injury during service but there is no competent medical 
evidence of a link or nexus between her current right knee 
problems and service.  The only evidence presented by the 
veteran that tends to show a connection between her right 
knee disorder and service are her own statements.  However, 
as a layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Given the foregoing, a plausible claim for service connection 
for a right knee disorder has not been presented.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Consequently, 
such claim is not well grounded and must, therefore, be 
denied.  38 U.S.C.A. § 5107(a).

II.  Increased Evaluation for Left Knee

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for dislocation, left patella, recurrent, 
was granted in September 1991, and a noncompensable 
evaluation was assigned, effective March 1981.  This decision 
was based on service medical records that reported a 
diagnosis of traumatic chondromalacia, and an August 1981 VA 
examination report that contained a diagnosis of recurrent 
dislocation of the left patella.  

Private treatment records from the Browerville Clinic noted 
that the veteran sought treatment in March 1995 for 
complaints of bilateral knee pain.  The collateral ligaments 
on the left knee were weakened but stable, the left knee cap 
was freely movable compared to the right and the treating 
physician stated "seems that she may be suffering from 
chronic dislocation of the patella."  The physician 
indicated that McMurray's sign was negative "although she 
was very tender over the tibial plateau, both medial and 
lateral."  The physician did not specify whether these 
symptoms referred to the left, the right, or to both knees.  
X-rays of the knees revealed possible degeneration of the 
medial meniscus. 

An April 1995 VA examination report noted that the veteran 
complained of pain in the knees after walking or standing for 
more than a couple of hours, or sleeping or sitting with 
knees bent.  She further complained of morning stiffness.  
The examiner reported that there was no swelling or 
deformity.  The ligaments were intact, there was tenderness 
to palpation of the knee joint space, greater on the medial 
side than on the lateral side, and compression of the patella 
caused pain.  Flexion was to 135 degrees, and extension to 0 
degrees.  X-rays of the knees were normal.  The examiner's 
diagnosis was probable patellofemoral syndrome with 
progression. 

Treatment records from the Browerville Clinic revealed that 
in June 1996, the veteran's knees were mildly tender, with 
full range of motion, and there was no ligamentous injury or 
joint effusion.  The treating physician stated that "I 
suspect that this patient has minimal ligamentous strain of 
both knees with no significant osteoarthritis at this 
point."  X-rays revealed mild narrowing of the medial joint 
spaces symmetrically and bilaterally.

At her June 1996 personal hearing, the veteran testified that 
she suffered from constant pain in the knees, exacerbated by 
walking, or sitting with bent knees.  She said that excessive 
bending over caused the pain to radiate down the front of her 
calf.  She further stated that the knee would give out on her 
two to three times a month, and that she wore a full brace on 
her left knee.  

The veteran was administered another VA examination in July 
1996.  She complained of pain surrounding the patella, in 
particular around the inferior aspect, with locking and 
giving out of the knee.  In addition, she stated that her 
knees were painful if she would stand or sit for prolonged 
periods, as well as when she slept, and she noticed 
occasional swelling of the knees.  On occasion, she would use 
support braces or a cane.  The examiner indicated that 
without support braces, the veteran had an altered gait due 
to pain and insecurity about her knee.  Muscle bulk of the 
lower extremities was normal, there was no redness, warmth or 
swelling of the knees, and there was definite tenderness to 
palpation along the patella, as well as along the medial and 
lateral aspects of the patella.  Strength was 5/5 and caused 
pain in the knees.  Deep tendon reflexes were 2+, and testing 
of patellar reflexes was noted to elicit pain, as did 
Lachman's and drawer tests.  There was no ligamentous 
instability, and there was no hypermobility of the patella, 
although it was "somewhat uncomfortable" upon passive 
lateral and medial movement.  

The examiner reported that flexion was to 110 degrees.  In 
addition, the examiner stated that extension was limited to 
80 degrees [sic], bilaterally, and that full extension was 
painful.  X-rays of the knee were normal.  The examiner's 
assessment was bilateral knee pain, but she stated that "at 
the moment the diagnosis of the patient's knee pain is 
unclear," and indicated that this was in part due to the 
fact that she did not have the veteran's medical history 
available to her.  The examiner continued, "recurrent 
dislocation or subluxation seems to be the most likely 
diagnosis with severe chondromalacia patella being part of 
the differential."  

A VA X-ray report, dated in July 1997, noted that there was 
lateral tilting of the patella bilaterally, unchanged from 
previous X-rays.  The remainder of the examination was 
negative.  In August 1997, the veteran was diagnosed with 
bilateral patellofemoral syndrome.  Range of motion of the 
left knee was from 0 to 130 degrees.  There was no effusion, 
there was medial translation of the patella, the veteran had 
joint line tenderness both medially and laterally, and 
Lachman's test and varus and valgus stresses were negative.  
She underwent a left knee scope lateral release at the end of 
that month.  Less than two weeks later she denied any 
problems other than some stiffness.  There was minimal 
effusion, range of motion was from 0 to 130 degrees, the knee 
was stable, and there was unremarkable patella tracking.  

The veteran was scheduled for VA examinations in July 1997, 
July 1998, and November 1998, but she failed to attend.  

After the veteran failed to report for two scheduled VA 
compensation examinations, the RO proposed to reduce and 
then, in an October 1999 rating action, reduced the 
evaluation for the veteran's left knee disability from 10 
percent to noncompensable, effective January 1, 2000.  
38 C.F.R. § 3.655 (1999). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 30 percent 
evaluation is warranted for severe impairment of the knee, 
with recurrent subluxation or lateral instability, a 20 
percent evaluation is warranted for moderate impairment, and 
a 10 percent evaluation is warranted for slight impairment.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint is rated 20
percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic 
removal of semilunar cartilage is rated 10 percent.

Under 38 C.F.R. § 4.71a, Code 5260, which rates limitation of 
flexion, flexion limited to 30 degrees is rated 20 percent.  
Flexion limited to 45 degrees warrants a 10 percent rating.  
Flexion limited to 60 degrees is rated zero percent 
(noncompensable).  

38 C.F.R. § 4.71a, Code 5261 provides that extension limited 
to 15 degrees is rated 20 percent.  Extension limited to 10 
degrees warrants a 10 percent rating.  Extension limited to 5 
degrees is rated zero percent.  

A.  Entitlement to an Evaluation in Excess of 10 percent for 
the Period Prior to 
January 1, 2000

Following a careful review of the evidence, the Board finds 
that, in view of the VA examiner's July 1996 description of 
the veteran as having as severe chondromalacia patella, and 
the need for a left knee scope lateral release in August 
1997, the evidence supports a 20 percent evaluation for left 
knee pain, history of recurrent dislocation, left patella, 
for the period prior to January 1, 2000.  The Board finds 
further, however, that despite the examiner's use of the 
words "severe chondromalacia patella," the preponderance of 
the medical evidence, to include objective clinical findings 
relating to stability of the knee, indicates that the 
veteran's left knee impairment has been no more than 
moderately disabling during this period.

The Board notes that none of the medical evidence indicates 
the presence of lateral instability, and the medical records 
consistently report ligamentous stability.  However, there is 
some medical evidence of ligamentous strain, and the fact 
that the veteran continued to use a knee brace suggests some 
instability.  There is also evidence of pain and minimal 
effusion.  It is the Board's judgment that the overall 
disability picture presented by the relevant medical findings 
is consistent with moderate impairment, which supports a 20 
percent rating under Code 5257.  While the veteran has 
complained of giving away of the knee two or three times a 
month, and has been diagnosed with recurrent dislocation of 
the patella, clinical findings clearly do not show more than 
moderate subluxation or instability.  The veteran has 
indicated that she uses a cane or a knee brace, but she 
reported to the VA examiner in July 1996 that such use was 
only occasional.  Finally, none of the clinical findings 
indicated the presence of symptoms that were more than 
moderate.  Indeed, even after her August 1997 surgery, the 
symptoms were mild, with minimal effusion, unremarkable 
patella tracking, a stable knee, and "only some stiffness."  
There is no medical evidence of persistent locking or 
effusion into the joint, nor does the medical evidence, 
overall, show compensable limitation of motion.  In view of 
these factors, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
during this period.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, since DC 5257 is not predicated on loss 
of range of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999), and DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995) do not apply to that diagnostic code.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Furthermore, the Board 
notes that the medical evidence indicates that the veteran 
has no degenerative joint disease, with minimal limitation of 
flexion.  There is no medical evidence to show that pain, 
weakness, flare-ups of pain, or any other symptom, results in 
limitation of flexion or extension to a degree that would 
support a separate compensable rating.  Therefore, separate 
evaluations under DC 5003 (arthritis), DC 5260 (limitation of 
flexion), or DC 5261 (limitation of extension) are not for 
application.  

As to the question of a separate evaluation under DC 5261, as 
noted above, under DC 5261, a 10 percent evaluation is 
warranted for limitation of extension to 10 degrees.  The 
Board notes that in July 1996, the VA examiner stated that 
extension was limited to "80 degrees", which could be 
construed as a loss of 10 degrees of extension.  However, in 
every other instance where the veteran's range of motion was 
measured, extension was to 0 degrees or normal.  Indeed, the 
most recent measurements, in August and September 1997, 
indicated extension to 0 degrees, and the veteran failed to 
report for subsequently scheduled compensation examinations.  
The Board therefore finds that the preponderance of the 
evidence is against a compensable evaluation under DC 5261 
for left knee pain, history of recurrent dislocation, left 
patella, for the period prior to January 1, 2000.

B.  Entitlement to a Compensable Evaluation for the Period 
From 
January 1, 2000

The RO, in October 1999, reduced the evaluation for left knee 
pain, history of recurrent dislocation, left patella, from 10 
percent to noncompensable.  In August 1999, the RO notified 
the veteran of the proposed reduction, and invited the 
veteran to submit any medical evidence in support of a higher 
evaluation.  No response was received from the veteran.  The 
veteran had been scheduled for VA examinations in July 1997, 
July 1998 and November 1998, but did not attend.  The Board 
notes that although the VA has a duty to assist the veteran, 
this duty is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Furthermore, under 38 C.F.R. 
§ 3.326(a) (1999), individuals are required to report for any 
scheduled examination.  Under 38 C.F.R. § 3.655, a veteran 
who fails to report for a VA examination may be subject to 
the reduction or discontinuance of VA disability benefits.  
Pursuant to 38 C.F.R. § 3.655(a), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  When a claimant fails to report for a 
reexamination and the issue is continuing entitlement, VA 
shall issue a pre-termination notice advising the payee that 
payment for the disability for which reexamination was 
scheduled will be discontinued, subject to specific 
procedural requirements listed in 38 C.F.R. § 3.655(c)(1), 
(2), (3), and (4).  38 C.F.R. § 3.655(a) and (c).

In this case, the RO is shown to have followed proper 
procedures prior to reducing the evaluation of the service-
connected right ankle disability, see 38 C.F.R. §§ 3.105(e), 
3.655(a), (c) (1999), and the veteran appears to have 
effectively frustrated RO's efforts to determine the severity 
of that disability through his lack of cooperation.  Olson v. 
Principi, 3 Vet. App. 480 (1992).

As there is no evidence relating to the veteran's left knee 
disability after January 1, 2000, there is no evidence to 
show that a compensable evaluation is warranted.  
Accordingly, the veteran's claim is denied.  














ORDER

Service connection for a right knee disorder is denied.

A 20 percent evaluation for left knee pain, history of 
recurrent dislocation, left patella, for the period prior to 
January 1, 2000, is granted, subject to the rules and 
regulations governing the payment of VA compensation.

A compensable evaluation for left knee pain, history of 
recurrent dislocation, left patella, from January 1, 2000, is 
denied.





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 

